Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-14-00457-CV

                      IN THE INTEREST OF L.R.R., et al., Children

                 From the 408th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2012-PA-02347
                      Honorable Solomon Casseb, III, Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE MARION, AND JUSTICE BARNARD

       In accordance with this court’s opinion of this date, the order of the trial court is
AFFIRMED. It is ORDERED that no costs be assessed against appellant in relation to this appeal
because she qualifies as indigent under TEX. R. APP. P. 20.

       SIGNED September 24, 2014.


                                               _____________________________
                                               Catherine Stone, Chief Justice